               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JACQUELINE N., et al.             :             CIVIL ACTION
                                  :
          v.                      :
                                  :
THE SCHOOL DISTRICT OF                          NO. 19-3748
                                  :
PHILADELPHIA, et al.

                                ORDER
          AND NOW, this 31st   day of January, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

          (1)   the motion of defendants to dismiss Counts III

and IV of the first amended complaint is GRANTED insofar as

those counts contain claims for retaliation under the Americans

with Disabilities Act and § 504 of the Rehabilitation Act.

          (2)   the motion of defendants to dismiss Count V of

the first amended complaint is GRANTED; and

          (3)   the motion of defendants to dismiss the first

amended complaint is otherwise DENIED.

                                      BY THE COURT:



                                      /s/ Harvey Bartle III     __
                                                                J.
